Citation Nr: 0714606	
Decision Date: 05/16/07    Archive Date: 06/01/07

DOCKET NO.  98-15 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


REMAND

The veteran served on active duty from February 1958 to 
February 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

In October 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued an order which has the effect 
of vacating a February 2005 Board decision denying the 
veteran's claim for service connection for PTSD.  The Court 
remanded the case to the Board to have VA comply with an 
October 2006 joint motion.  The Court's order has the effect 
of requiring VA to perform further development as part of 
VA's duty to assist.  That action is being ordered in the 
indented paragraphs below.  The Board notes that the joint 
motion indicates that the two prior responses from the Marine 
Corps Historical Center mentioned in the joint motion were 
insufficient because they did not answer the question they 
were asked to answer by the RO.  The responses obtained this 
time need to be appropriately responsive.

Furthermore, independent review of the file by the Board 
reveals that the veteran has not received the notice required 
by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, such notice should be furnished.

The Board notes that RO compliance with this remand is not 
discretionary, and that if the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
letter containing the information 
required by Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Using the service data supplied in 
the October 2006 joint motion at pp. 2-
3 (e.g., assignment to Marine Corps E 
Company, 1st Battalion, 1st Infantry 
Training Regiment from June 5, 1958; 
and to K Company, 3rd Battalion in 
October 1958), and after obtaining any 
further necessary clarification from 
the veteran as to the dates of the 
veteran's stressor, the RO must attempt 
to verify the veteran's assertion that 
while at Camp Geiger, North Carolina, 
in 1958, he experienced the dropping of 
a napalm bomb next to him, including by 
attempting to obtain appropriate unit 
records to determine whether his 
stressor is corroborated.  If there is 
insufficient information to verify the 
claimed stressor, that lack should be 
documented in the claims folder.  If 
the records sought do not exist or if 
further efforts to obtain them would be 
futile, that fact should be documented 
in the claims folder.

3.  If the RO's attempts to obtain 
relevant records are unsuccessful, the 
RO should comply with 
38 C.F.R. § 3.159(e) by notifying the 
veteran of this fact; identifying the 
records VA was unable to obtain; 
explaining the efforts VA made to 
obtain the records; describing any 
further action VA will the regarding 
the claim, including, but not limited 
to, notice that VA will decide the 
claim based on the evidence of record 
unless the claimant submits the records 
VA was unable to obtain; and providing 
notice that the veteran is ultimately 
responsible for providing the evidence.  

4.  Thereafter, the RO should again 
consider the veteran's pending claim in 
light of any additional evidence added to 
the record.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




